201 F.2d 672
Ida M. PICKING and Guy W. Picking, Appellantsv.PENNSYLVANIA RAILROAD COMPANY et al.
No. 10918.
United States Court of Appeals Third Circuit.
Heard January 5, 1953.
Decided January 6, 1953.
Rehearing Denied February 4, 1953.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmar, Judge.
Ida M. Picking, Baltimore, Md., for appellants.
Edwin D. Strite, Chambersburg, Pa., for appellees.
Dismissing appeal, 11 F.R.D. 71.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the motions of Marge S. Kieffer, administratrix of the estate of W. R. Kieffer, deceased, and the Pennsylvania Railroad Company; and it appearing that appellants have wilfully and deliberately failed to comply with the requirements of Rule 24(2) (e) of this court;


2
It is ordered that the appeal be, and it is hereby dismissed as to all parties appellee.


3
And it is further ordered that the appellants shall pay the costs.